DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 21, 2022 has been entered. Claims 12-31 remain pending in the application. Applicant’s election without traverse of Group 2 (claims 12-20) in the reply filed on July 21, 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
[0039], “arranged an” should read --arranged in an--; and
[0039], “X-shaped.” should read --X-shaped configuration.--.
Appropriate correction is required.
Claim Objections
Claims 16, 18-20, 22, 24, and 31 are objected to because of the following informalities:
claim 16, line 1, “second proper dance alignment” should read --second dance alignment--;
claim 18, line 6, “proper dance alignment” should read --dance alignment--;
claim 19, line 6, “proper dance alignment” should read --dance alignment--;
claim 20, line 6, “proper dance alignment” should read --dance alignment--;
claim 22, line 1, “method do Claim 30” should read --method of Claim 21--;
claim 24, line 1, “method do Claim 30” should read --method of Claim 23--;
claim 24, line 2, “a second axis” should read --the second axis--; and
claim 31, line 1, “method do Claim 30” should read --method of Claim 30--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a first force simulating member” and “a second force simulating member” in claims 12 and 15, 19, and 28, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is as follows: Fig. 1; members 12, elastic bands 62; [0029], [0043].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 18 recites the limitations “removing the second dance training vest”, “and without the second training vest”, and “and while the second training vest was worn” at lines 3, 4-5, and 8-9, respectively; claim 20 recites these same limitations at lines 3, 4-5, and 9, respectively. While the embodiments involving a second vest are discussed at specification paragraphs [0077]–[0078], no mention is made of, let alone any detail provided for, the above limitations. Accordingly, these limitations lack written description support in the specification and further constitute new matter because they were added by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-31 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 27 recite “a dance movement” at lines 4 and 6-7, respectively. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by a “dance movement”. A person of ordinary skill in the art would thus have no way of recognizing the claimed “dance movement” or distinguishing it from any other kind of movement. Moreover, no definition of a “dance movement” is provided in the specification. Accordingly, claims 12 and 27 have an indefinite scope. For examination purposes, “a dance movement” will be interpreted as encompassing any movement.
Claims 13 and 27 each recite “a first dance alignment” at lines 6-7; claim 15 recites “a second dance alignment” at line 9; and claim 17 recites “a dance alignment” at line 4. These limitations are vague because no guidance is provided as to what features, attributes, or properties are entailed by a “dance alignment”. A person of ordinary skill in the art would thus have no way of recognizing the claimed “dance alignment” or distinguishing it from any other kind of alignment. Moreover, no definition of a “dance alignment” is provided in the specification. Accordingly, claims 13, 15, 17, and 27 have an indefinite scope. For examination purposes, the above limitations will be interpreted as encompassing any alignment.
Claim 28 recites the limitations “leaning the first training vest away from the wall to maintain the first dance alignment”, “removing the first dance training vest”, and “performing the dance movement without the first training vest”. These limitations are ambiguous in light of claim 28’s dependency from claim 27, which also recites identical or nearly identical limitations. It is thus unclear whether claim 28 requires any or all of these limitations to be performed twice or only once. Moreover, it is not understood how, for example, the “removing” limitation could potentially be performed twice.  Accordingly, claim 28 has an indefinite scope. For examination purposes, claim 28 will be interpreted as requiring the above limitations to be performed only once.
Claims 13-31 are rejected due to their dependency, either direct or indirect, from one or more claim(s) rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Beroza et al. (US 20140243172 A1) [hereinafter “Beroza”].
Claim 12
Beroza discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—a method for dance training ([0006] ([T]the present invention enables the user to gain muscle memory for a variety of motions ….”) comprising:
donning, by a user, a first dance training vest; (Figs. 1, 10; vest 11; [0015] (“It is a further object of the present invention to provide such a device in which a vest … may be worn by the wearer ….”))
connecting a first end of a first force simulating member to the first training vest; (Figs. 1-4; elastic cord 47, clasp 51; [0031] (“Elastic cord[] 47 … [is] seen to be attached to the ring 45 by clasp[] 51 ….”))
moving in a dance movement to move the first dance training vest; ([0037] (“[T]he multiplicity of rings or loops provides a great variety of options for the wearer to practice a variety of motions ….”)) and
imparting a force of the first force simulating member to the first training vest. ([0013] (“The present invention forces a player to shoot in a particular orientation and the elastic cords cause the lacrosse stick to be drawn back to the original point of shooting ….”))
Claim 13
Beroza discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 13 as stated above for claim 12, and further discloses:
operably engaging a second end of the first force simulating member to a first band cuff; (Figs. 7, 9; clasp 59, strap 67; [0032])
grasping the first band cuff; (Fig. 10; [0034])
placing the first band cuff in a first dance alignment; ([0013] (“[T]he elastic cords cause the lacrosse stick to be drawn back to the original point of shooting ….”)) and
imparting the force of the first force simulating member to the first dance training vest to maintain the first band cuff in the first dance alignment while moving in the dance movement. ([0013] (“The present invention forces a player to shoot in a particular orientation and the elastic cords cause the lacrosse stick to be drawn back to the original point of shooting to gain muscle memory.”))
Claim 15
Beroza discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 15 as stated above for claim 13, and further discloses connecting a first end of a second force simulating member to the first training vest; (Figs. 1-4; elastic cord 49, clasp 53; [0031] (“Elastic cord[] … 49 [is] seen to be attached to the ring 45 by [] clasp[] … 53.”)) and operably engaging a second end of the second force simulating member to a second band cuff. (Figs. 7, 9; clasp 61, strap 67; [0032] (“The cords 47 and 49 have additional clasps 59 and 61, respectively, which are designed to facilitate coupling of one or both of the elastic straps 47, 49 ….”))
Claim 12 is rejected in the alternative under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Wilkinson (US 5842959 A).
Wilkinson discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—a method for dance training (cl. 1; col. 8, ll. 3-12 (“Aerobic Dance … To increase overload to generate higher aerobic activity, body movements become more dynamic, and the timing of the music is increased. Users of the step benches are required to traverse the entire bench front to back, side to side, off and onto the bench while incorporating more dynamic body movements. As used in the method of this invention, the garment applies the same basic principles of overload.”)) comprising:
donning, by a user, a first dance training vest; (cl. 1; Fig. 3; col. 12, ll. 29-41 (“The garment can be worn … As stated above, the garment can be at least one piece such as, … vests …”))
connecting a first end of a first force simulating member to the first training vest; (Fig. 3; elastic or resistance material 32; col. 10, ll. 41-53)
moving in a dance movement to move the first dance training vest; (cl. 1; col. 8, ll. 3-12) and
imparting a force of the first force simulating member to the first training vest. (col. 10, ll. 49-53 (“The elastic material 32 can be made of a mesh resistant web that would cause greater tension when a user moves his arms away from his body, thereby causing the user to burn up more calories during exercising.”))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beroza in view of Crawford (US 20100105531 A1).
Claim 14
Beroza discloses the elements of claim 14 as stated above for claim 13 with respect to 35 U.S.C. 102.
	Beroza may not explicitly disclose, but, in the same field of endeavor, Crawford teaches:
removing the first dance training vest; ([0031] (“[T]he user removes the device.”))
repeating the dance movement without the first training vest; ([0031] (“[T]he correct bowling technique is retained even after the user removes the device.”), [0042] (“[T]he described benefits and advantages are retained by the sportsman …, even when the particular sports movement of interest is carried out in the absence of the device.”), [0055] (“[I]t was found that prolonged use of the device increased his success rate even once the, device was subsequently removed, as the result of the training of the brain and the muscles used in bowling by use of the device. In the case of novice bowlers, for example, it has been demonstrated that a bowling accuracy of 50% persists after removal of the device.”), [0056] (“Again, this improvement was retained after a period of using the device, even when the device was subsequently removed.”)) and
maintaining the first dance alignment during the dance movement in a manner trained through the impartment of the force via the first force simulating member while the first training vest was worn. ([0021] (“The strengths and/or lengths of the elastic members are chosen so that the information provided to the muscles is subsequently retained even after removal of the device. The device therefore serves as an aid for the development of muscle memory so that the user may perform a correct, optimum or enhanced movement.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Beroza to include removing the first dance training vest; repeating the dance movement without the first training vest; and maintaining the first dance alignment during the dance movement in a manner trained through the impartment of the force via the first force simulating member while the first training vest was worn as taught by Crawford because doing so would “permanently increase speed and/or improve accuracy of the movement[,] … promote[] the learning process in each case and [] accelerate the improvement of speed and/or accuracy of the movement.” ([0042])
Claim 16
Beroza in view of Crawford discloses the elements of claim 16 as stated above for claim 15 with respect to 35 U.S.C. 102 for Beroza, and as stated above for claim 14.

Claims 12, 17, 19, and 26 are rejected—and in the case of claim 12, in the alternative—under 35 U.S.C. 103 as being unpatentable over Infante (US 3458188 A) in view of Foster et al. (US 1718128 A) [hereinafter “Foster”].
Claim 12
Infante discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—a method for dance training (Fig. 5; col. 1, ll. 26-29 (“A principal object of the present invention is to provide a belt with means for joining to another belt of similar construction so that the wearers of the belt may dance as a team.”)) comprising:
donning, by a user, a first dance training belt; (cl. 1; Fig. 5; col. 2, ll. 31-32 (“In use, the belt 10 is placed around the waist of the wearer …”))
connecting a first end of a first force simulating member to the first training belt; (cl. 1; Fig. 5; elongated elastic belt member 52; col. 1, ll. 14-16 (“The joining means includes elongated elastic members with hook devices for releasable attachment to the belts around the wearers.”), col. 2, ll. 35-37 (“A belt 10 is worn by each of two dancing partners and the belt member 52 on the belt 10 of one partner ….”))
moving in a dance movement to move the first dance training belt; (Fig. 5; col. 1, ll. 26-29 (“A principal object of the present invention is to provide a belt with means for joining to another belt of similar construction so that the wearers of the belt may dance as a team.”), col. 2, ll. 45-48 (“[S]ufficient space is afforded between the partners and this together with the elasticity of the material of the belt members permit all kinds of dance steps during the dance.”)) and
imparting a force of the first force simulating member to the first training belt. (Fig. 5; elongated elastic belt member 52; col. 2, ll. 45-48 (“[S]ufficient space is afforded between the partners and this together with the elasticity of the material of the belt members permit all kinds of dance steps during the dance.”))
Infante may not explicitly disclose, but, in the same field of endeavor, Foster teaches a vest. (cl. 1; Fig. 1; shirt body 1, vest proper)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Infante to include a vest as taught by Foster because the “vest may be used to advantage by those … participating in stage or other dancing.” (col. 2, ll. 3-6)
Claim 17
Infante in view of Foster discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 17 as stated above for claim 12, and further discloses:
connecting a second end of the first force simulating member to a second dance training belt adapted to be donned by a dance partner; (Infante: Fig. 5; col. 2, ll. 35-40 (“A belt 10 is worn by each of two dancing partners and the belt member 52 on the belt 10 of one partner is hooked at its other end onto the hook 50 on the transverse plate 46 on the belt on the other partner whereby one side of the belts 10, 10 worn by the partners is connected to each other.”))
moving in the dance movement in a dance alignment to move simultaneous to movement of the second dance training belt; (Infante: Fig. 5; col. 1, ll. 26-29 (“A principal object of the present invention is to provide a belt with means for joining to another belt of similar construction so that the wearers of the belt may dance as a team.”), col. 2, ll. 45-48 (“[S]ufficient space is afforded between the partners and this together with the elasticity of the material of the belt members permit all kinds of dance steps during the dance.”)) and
imparting the force of the first force simulating member simultaneously to both the first training belt and the second training belt. (Infante: Fig. 5; elongated elastic belt member 52; col. 2, ll. 45-48 (“[S]ufficient space is afforded between the partners and this together with the elasticity of the material of the belt members permit all kinds of dance steps during the dance.”))

Claim 19
	Infante in view of Foster discloses the elements of claim 19 as stated above for claim 17.
Claim 26
Infante in view of Foster discloses the elements of claim 26 as stated above for claim 17, and further discloses wherein connecting the second end of the first force simulating member to the second dance training vest is accomplished by a hook at the second end of the first force simulating member, and hooking the hook to a loop located on the second dance training vest. (Infante: Fig. 1; ring 64, hook 44; col. 2, ll. 29-30)

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Infante in view of Foster as applied to claims 17 and 19 above, and further in view of Crawford.
Claim 18
Infante in view of Foster discloses the elements of claim 18 as stated above for claim 17.
	Infante in view of Foster may not explicitly disclose, but, in the same field of endeavor, Crawford teaches:
removing the first dance training vest; ([0031] (“[T]he user removes the device.”))
removing the second dance training vest; ([0031] (“[T]he user removes the device.”))
repeating the dance movement without the first training vest and without the second training vest; ([0031] (“[T]he correct bowling technique is retained even after the user removes the device.”), [0042] (“[T]he described benefits and advantages are retained by the sportsman …, even when the particular sports movement of interest is carried out in the absence of the device.”), [0055] (“[I]t was found that prolonged use of the device increased his success rate even once the, device was subsequently removed, as the result of the training of the brain and the muscles used in bowling by use of the device. In the case of novice bowlers, for example, it has been demonstrated that a bowling accuracy of 50% persists after removal of the device.”), [0056] (“Again, this improvement was retained after a period of using the device, even when the device was subsequently removed.”)) and
maintaining the proper dance alignment during the dance movement in a manner trained through the impartment of the force via the first force simulating member while the first training vest was worn and while the second training vest was worn. ([0021] (“The strengths and/or lengths of the elastic members are chosen so that the information provided to the muscles is subsequently retained even after removal of the device. The device therefore serves as an aid for the development of muscle memory so that the user may perform a correct, optimum or enhanced movement.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Infante in view of Foster to include removing the first dance training vest; removing the second dance training vest; repeating the dance movement without the first training vest and without the second training vest; and maintaining the first dance alignment during the dance movement in a manner trained through the impartment of the force via the first force simulating member while the first training vest was worn and while the second training vest was worn as taught by Crawford because doing so would “permanently increase speed and/or improve accuracy of the movement[,] … promote[] the learning process in each case and [] accelerate the improvement of speed and/or accuracy of the movement.” ([0042])
Claim 20
Infante in view of Foster and Crawford discloses the elements of claim 20 as stated above for claims 18 and 19.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Beroza in view of Johnson et al. (US 20090320188 A1) [hereinafter “Johnson”] and Ekman et al. (US 4764962 A) [hereinafter “Ekman”].
Claim 21
Beroza discloses the elements of claim 21 as stated above for claim 13 with respect to 35 U.S.C. 102, and further discloses wherein when the first end of the first force simulating member is connected to the first training vest, the elongated elastic body of the force simulating member is disposed along a rear panel of the first training vest, wherein the rear panel of the first training vest comprises a plurality of connectors. (Fig. 6; plurality of cloth rings 83, 85, 93)
Beroza may not explicitly disclose, but, reasonably pertinent to the problem to be solved, Johnson teaches wherein the plurality of connectors positioned on the rear panel of the vest comprises four connectors of the plurality of connectors; wherein two connectors of the four connectors are positioned along a first axis; wherein the other two connectors of the four connectors are positioned along a second axis; and wherein the first axis intersects the second axis on the rear panel of the first training vest. (Figs. 2, 8; slots in the back pad 164; [0030])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Beroza to include wherein the plurality of connectors positioned on the rear panel of the vest comprises four connectors of the plurality of connectors; wherein two connectors of the four connectors are positioned along a first axis; wherein the other two connectors of the four connectors are positioned along a second axis; and wherein the first axis intersects the second axis on the rear panel of the first training vest as taught by Johnson because doing so would merely involve the use of a known technique (Johnson’s four connectors positioned along a first and second axis) to improve a similar product (Beroza’s training vest comprising a plurality of connectors) in the same way. See KSR, 550 U.S. at 415–21, 82 USPQ2d at 1395–97.
Beroza in view of Johnson may not explicitly disclose, but, reasonably pertinent to the problem to be solved, Ekman teaches disconnecting the first band cuff at the second end of the first force simulating member from a releasable connection on a first front quarter panel on the first training vest, wherein when the first band cuff is disconnected from first quarter panel on the first training vest, the first force simulating member remains connected to the first band cuff. (Abstract (“A quick release attachment device is provided to releasably couple each speaker to the clothing article. … Each strap has a first Velcro part secured thereto and each speaker has a second Velcro part attached to the rear face thereof, the Velcro parts being removably coupled together to interconnect each speaker and the respective strap.”); Figs. 1, 4; first Velcro part 40, second Velcro part 44; col. 1, ll. 49-56, col. 3, ll. 32-44)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Beroza in view of Johnson to include disconnecting the first band cuff at the second end of the first force simulating member from a releasable connection on a first front quarter panel on the first training vest, wherein when the first band cuff is disconnected from first quarter panel on the first training vest, the first force simulating member remains connected to the first band cuff as taught by Ekman because the relevant “clothing article can, for example, be a vest” (col. 1, l. 49) and having a releasable connection for the band cuff would allow the force simulating member to “loosely droop” and “[t]hus, … not interfere with the movements of the arms of the user” at times when the band cuff is connected to the vest. (col. 3, ll. 48-50)
Claim 22
Beroza in view of Johnson and Ekman discloses the elements of claim 22 as stated above for claim 21.
Claim 23
Beroza in view of Johnson and Ekman discloses the elements of claim 23 as stated above for claim 21.
Claim 24
Beroza in view of Johnson and Ekman discloses the elements of claim 24 as stated above for claim 21.
Claim 25
Beroza in view of Johnson and Ekman discloses the elements of claim 25 as stated above for claim 21.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Infante in view of Foster, Celebrini, and Crawford.
Claim 27
Infante discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—a method for dance training (Fig. 5; col. 1, ll. 26-29 (“A principal object of the present invention is to provide a belt with means for joining to another belt of similar construction so that the wearers of the belt may dance as a team.”)) comprising:
donning, by a user, a first dance training belt; (cl. 1; Fig. 5; col. 2, ll. 31-32 (“In use, the belt 10 is placed around the waist of the wearer …”))
connecting a first end of a first force simulating member to the first training belt; (cl. 1; Fig. 5; elongated elastic belt member 52; col. 1, ll. 14-16 (“The joining means includes elongated elastic members with hook devices for releasable attachment to the belts around the wearers.”), col. 2, ll. 35-37 (“A belt 10 is worn by each of two dancing partners and the belt member 52 on the belt 10 of one partner ….”))
moving in a dance movement to move the first dance training belt; (Fig. 5; col. 1, ll. 26-29 (“A principal object of the present invention is to provide a belt with means for joining to another belt of similar construction so that the wearers of the belt may dance as a team.”), col. 2, ll. 45-48 (“[S]ufficient space is afforded between the partners and this together with the elasticity of the material of the belt members permit all kinds of dance steps during the dance.”))
imparting a force of the first force simulating member to the first training belt; (Fig. 5; elongated elastic belt member 52; col. 2, ll. 45-48 (“[S]ufficient space is afforded between the partners and this together with the elasticity of the material of the belt members permit all kinds of dance steps during the dance.”))
operably engaging a second end of the first force simulating member to a looped anchor, wherein the second end of the first force simulating member is defined by a hook; (Figs. 1, 5; ring 64, hook 44; col. 1, ll. 14-16, col. 2, ll. 29-30, col. 2, ll. 35-40)
hooking the hook to the anchor; (col. 1, ll. 14-16, col. 2, ll. 29-30, col. 2, ll. 35-40)
leaning the first training belt away from to establish a first dance alignment; (Fig. 5) and
imparting the force to the first training belt via the first force simulating member in response to leaning the first training belt away from. (Fig. 5; elongated elastic belt member 52; col. 2, ll. 45-48 (“[S]ufficient space is afforded between the partners and this together with the elasticity of the material of the belt members permit all kinds of dance steps during the dance.”))
Infante may not explicitly disclose connecting only a single force simulating member, however, such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because doing so would have been obvious to try as merely involving choosing from a finite number of identified, predictable solutions—here, among just a pair of options, i.e., connecting two elastic members or only one—with a reasonable expectation of success, see KSR, 550 U.S. at 415–21, 82 USPQ2d at 1395–97; moreover, Infante states that “various changes and modifications may be made” to its embodiments. (col. 3, ll. 35-36)
Infante may not explicitly disclose, but, in the same field of endeavor, Foster teaches a vest. (cl. 1; Fig. 1; shirt body 1, vest proper)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Infante to include a vest as taught by Foster because the “vest may be used to advantage by those … participating in stage or other dancing.” (col. 2, ll. 3-6)
Infante in view of Foster may not explicitly disclose, but, in the same field of endeavor, Celebrini teaches a wall anchor mounted on a wall. (Fig. 8; [0043])
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Infante in view of Foster to include a wall anchor mounted on a wall as taught by Celebrini because doing so would allow “a sole user” to engage in dance training “without the assistance of a training partner ….” ([0043])
Infante in view of Foster and Celebrini may not explicitly disclose, but, in the same field of endeavor, Crawford teaches removing the first dance training vest; ([0031] (“[T]he user removes the device.”)) and performing a dance movement without the first training vest while maintaining the first dance alignment during the dance movement in a manner trained through the impartment of the force via the first force simulating member while the first training vest was worn and the first force simulating member was coupled to the wall anchor via the hook. ([0021] (“The strengths and/or lengths of the elastic members are chosen so that the information provided to the muscles is subsequently retained even after removal of the device. The device therefore serves as an aid for the development of muscle memory so that the user may perform a correct, optimum or enhanced movement.”), [0031] (“[T]he correct bowling technique is retained even after the user removes the device.”), [0042] (“[T]he described benefits and advantages are retained by the sportsman …, even when the particular sports movement of interest is carried out in the absence of the device.”), [0055] (“[I]t was found that prolonged use of the device increased his success rate even once the, device was subsequently removed, as the result of the training of the brain and the muscles used in bowling by use of the device. In the case of novice bowlers, for example, it has been demonstrated that a bowling accuracy of 50% persists after removal of the device.”), [0056] (“Again, this improvement was retained after a period of using the device, even when the device was subsequently removed.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Infante in view of Foster and Celebrini to include removing the first dance training vest; and performing a dance movement without the first training vest while maintaining the first dance alignment during the dance movement in a manner trained through the impartment of the force via the first force simulating member while the first training vest was worn and the first force simulating member was coupled to the wall anchor via the hook as taught by Crawford because doing so would “permanently increase speed and/or improve accuracy of the movement[,] … promote[] the learning process in each case and [] accelerate the improvement of speed and/or accuracy of the movement.” ([0042])
Claim 28
Infante in view of Foster, Celebrini, and Crawford discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 28 as stated above for claim 27.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Infante in view of Foster, Celebrini, and Crawford as applied to claim 28 above, and further in view of Johnson.
Claim 29
Infante in view of Foster, Celebrini, and Crawford discloses the elements of claim 29 as stated above for claim 28.
Infante in view of Foster, Celebrini, and Crawford may not explicitly disclose, but, reasonably pertinent to the problem to be solved, Johnson teaches disposing a portion of the elongated elastic body of the first elastic band along a rear panel of the first training vest when the first end of the first elastic band is connected to the first training vest and the second end of the first elastic band is hooked to the wall anchor; and disposing a portion of the elongated elastic body of the second elastic band along the rear panel of the first training vest when the first end of the second elastic band is connected to the first training vest and the second end of the second elastic band is hooked to the second wall anchor. (Figs. 2, 8; slots in the back pad 164; [0030])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Infante in view of Foster, Celebrini, and Crawford to include disposing a portion of the elongated elastic body of the first elastic band along a rear panel of the first training vest when the first end of the first elastic band is connected to the first training vest and the second end of the first elastic band is hooked to the wall anchor; and disposing a portion of the elongated elastic body of the second elastic band along the rear panel of the first training vest when the first end of the second elastic band is connected to the first training vest and the second end of the second elastic band is hooked to the second wall anchor as taught by Johnson because doing so would merely involve the use of a known technique (Johnson’s disposing a portion of the elongated elastic body of the first elastic band and a portion of the elongated elastic body of the second elastic band along the rear panel) to improve a similar product (Infante in view of Foster, Celebrini, and Crawford’s training vest with a first elastic band and a second elastic band) in the same way. See KSR, 550 U.S. at 415–21, 82 USPQ2d at 1395–97.
Claim 30
Infante in view of Foster, Celebrini, Crawford, and Johnson discloses the elements of claim 30 as stated above for claim 29.
Claim 31
Infante in view of Foster, Celebrini, Crawford, and Johnson discloses the elements of claim 31 as stated above for claim 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        


/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        








October 3, 2022